          Case 4:19-cr-06063-SMJ   ECF No. 52   filed 11/27/19   PageID.132 Page 1 of 3




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6
                             United States District Court
 7                          Eastern District of Washington
                        Before the Hon. Salvador Mendoza, Jr.
 8
     United States of America,
 9                                   Plaintiff, No. 4:19-CR-06063-SMJ

10   v.                                         Motion to Expedite Hearing on
                                                Defendant’s Motion to Extend
11   Monica Pesina,                             Pretrial Motions Deadline
                                   Defendant.
12                                              December 4, 2019 at 6:00 PM
                                                Without oral argument
13

14           Defendant asks the court to expedite the hearing of

15   Defendant’s Motion to Extend the Pretrial Motions Deadline. This

16   motion comes before the court pursuant to LR 7.1(h)(2(C), which

17   states:

18           …To seek an expedited hearing on a time sensitive matter,
             the moving party must file a motion to expedite which: 1)
19           demonstrates good cause; 2) states the position of the
             opposing pro se party or counsel; and 3) sets a date of
20


     Motion to Expedite - 1
      Case 4:19-cr-06063-SMJ   ECF No. 52   filed 11/27/19   PageID.133 Page 2 of 3




 1        hearing that is not less than 7 days after the motion's
          filing.
 2
       Good cause exists to grant this motion to expedite because the
 3
     deadline to file pretrial motions is December 29, 2019 and if the
 4
     Court denies Defendant Pesina’s motion to enlarge time after that
 5
     date, then she will have waived her right to file pretrial motions by
 6
     missing the deadline.
 7
       Defendant’s counsel attempted to reach opposing counsel by
 8
     phone and email, but was unable to expeditiously reach her.
 9
       The date of hearing for this motion is seven or more days after
10
     the motion's filing. Defendant’s proposed order on Defendant’s
11
     Motion to Extend Pretrial Motions Deadline includes language
12
     granting this motion to expedite and is incorporated with this filing
13
     by reference.
14
     Dated: November 27, 2019               Respectfully Submitted,
15
                                            s/Adam R. Pechtel
16                                          Adam R. Pechtel/ WSBA #43743
                                            Attorney for Defendant
17                                          Pechtel Law PLLC
                                            21 N Cascade St
18                                          Kennewick, WA 99336
                                            Telephone: (509) 586-3091
19                                          Email: adam@pechtellaw.com

20


     Motion to Expedite - 2
      Case 4:19-cr-06063-SMJ    ECF No. 52    filed 11/27/19   PageID.134 Page 3 of 3




 1
                               SERVICE CERTIFICATE
 2
     I certify that November 27, 2019, I electronically filed the foregoing
 3
     with the District Court Clerk using the CM/ECF System, which will
 4
     send notification of such filing to the following:
 5

 6
     Stephanie Van Marter, Attorney for Plaintiff
 7

 8
                                             s/Adam R. Pechtel
 9                                           Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
10                                           Pechtel Law PLLC
                                             21 N Cascade St
11                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
12                                           Email: adam@pechtellaw.com

13

14

15

16

17

18

19

20


     Motion to Expedite - 3
